Title: To Thomas Jefferson from William H. Cabell, 12 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond. Augt. 12. 1807
                        
                        I send you the letter which I received this morning from Norfolk—I regret that the Norfolk mail does not
                            arrive in time for me to send you the letters the same morning by the Fredericksburg Mail—I have written to General
                            Mathews for copies of the papers referred to in Capt: Taylors report, which shall be forwarded to you without delay—I
                            have not seen, nor have I been informed of the nature of the conditional arrangement entered into by Capt: Taylor; but I
                            have directed that no communication shall be permitted except in the mode prescribed by you.
                  I am with the highest respect
                            Sir yr. Ob. St.
                        
                            Wm H: Cabell
                     
                        
                    